ACCEPTED
                                                                                   05-18-00207-CV
                                                                         FIFTH COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                                                                  6/4/2018 2:48 PM
                                                                                        LISA MATZ
                                                                                            CLERK

                             No. 05-18-00207-CV

                                                                  FILED IN
                    IN THE COURT OF APPEALS                5th COURT OF APPEALS
                                                               DALLAS, TEXAS
            FOR THE FIFTH JUDICIAL DISTRICT OF            TEXAS
                                                           6/4/2018 2:48:04 PM
                           AT DALLAS                             LISA MATZ
                                                                   Clerk


                         JACQUELINE LOVELACE
                              Plaintiff-Appellant
                                      v.
               DALLAS INDEPENDENT SCHOOL DISTRICT
                              Defendant-Appellee


    On appeal from the 298th Judicial District Court of Dallas County, Texas
  Cause Number DC-15-05007, The Honorable Emily G. Tobolowsky, Presiding


 APPELLEE DALLAS INDEPENDENT SCHOOL DISTRICT’S AGREED
   MOTION TO EXTEND TIME TO FILE ITS APPELLEE’S BRIEF



TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF APPEALS:

      COMES NOW, Dallas Independent School District (“Dallas ISD” or the

“District”), Appellee in the above-referenced matter, and, with the consent of

Appellant Jacqueline Lovelace (“Lovelace”), files its Agreed Motion to Extend

Time for Filing Its Appellee’s Brief. In support, Dallas ISD would respectfully

show as follows:

      1.    This appeal involves review of the district court’s order granting

Dallas ISD’s Plea to the Jurisdiction and dismissing Appellant Jacqueline
Lovelace’s Texas Labor Code § 21.055 claim that Dallas ISD terminated her

employment in retaliation for her engagement in protected activity.

         2.    Lovelace filed her Appellant’s Brief on May 15, 2018.

         3.    Under Texas Rule of Appellate Procedure 38.6(b), Dallas ISD’s

Appellee’s Brief is due June 14, 2018, thirty (30) days after Lovelace’s brief was

filed.

         4.    Due to their existing case docket, and scheduling and discovery

deadlines set in pending state and federal district court and administrative matters,

Dallas ISD’s counsel, Carlos G. Lopez, Kathryn E. Long, and Oleg V. Nudelman

do not have adequate time to prepare Appellee’s Brief by June 14, 2018. For this

reason, Dallas ISD seeks a nineteen (19) day extension to July 3, 2018 to file its

Appellee’s Brief. Counsel for Lovelace agrees to the requested extension.

         5.    Specifically, Dallas ISD’s counsel have deadlines to file pleadings in

two matters pending before the United States District Court for the Northern

District of Texas, on June 5, 2018 and June 12, 2018, respectively. Further, in

another pending Federal District Court matter, the District’s counsel have the

previously-scheduled deposition of the plaintiff on June 8, 2018, and upcoming

pre-mediation filing deadlines.

         6.    Additionally, Dallas ISD’s counsel are representing the District in a

number of administrative appeals of the proposed non-renewals of District


APPELLEE DALLAS INDEPENDENT SCHOOL DISTRICT’S
AGREED MOTION TO EXTEND TIME TO FILE ITS APPELLEE’S BRIEF                      PAGE 2
teachers’ employment contracts.               Under the Texas Education Code, these

administrative appeals must be conducted on an accelerated schedule. Dallas

ISD’s counsel currently have ongoing discovery obligations in these accelerated

proceedings.

       7.      On June 4, 2018, Dallas ISD’s counsel communicated with counsel

for Lovelace, Brian P. Sanford, regarding this Motion. In a June 4, 2018 email,

Mr. Sanford stated that he would consent to the relief requested in this Motion.

       8.      This is Dallas ISD’s first request for an extension of time to file its

Appellee’s Brief in this appeal. Dallas ISD does not seek this extension for

purposes of delay, but so that justice may be done.

       9.      For the foregoing reasons, and in accordance with Rules 38.6(d) and

10.5(b) of the Texas Rules of Appellate Procedure, Dallas ISD hereby requests that

the Court of Appeals enter an order extending the time for the filing of the

Appellee’s Brief for a period of nineteen (19) days, until July 3, 2018.

       WHEREFORE, PREMISES CONSIDERED, Appellee Dallas Independent

School District requests that this Honorable Court of Appeals grant its Agreed

Motion to Extend Time to File its Appellee’s Brief, due on June 14, 2018, by

nineteen (19) days to July 3, 2018, and for such other and further relief to which

Appellee may show itself to be justly entitled.




APPELLEE DALLAS INDEPENDENT SCHOOL DISTRICT’S
AGREED MOTION TO EXTEND TIME TO FILE ITS APPELLEE’S BRIEF                       PAGE 3
                                                      Respectfully submitted,

                                                      /s/ Oleg V. Nudelman
                                                      CARLOS G. LOPEZ
                                                      clopez@thompsonhorton.com
                                                      State Bar No. 12562953

                                                      KATHRYN E. LONG
                                                      klong@thompsonhorton.com
                                                      State Bar No. 24041679

                                                      OLEG V. NUDELMAN
                                                      onudelman@thompsonhorton.com
                                                      State Bar No. 24099473

                                                      THOMPSON & HORTON LLP
                                                      Ross Tower
                                                      500 North Akard Street, Suite 2550
                                                      Dallas, Texas 75201
                                                      (972) 853-5115 – Telephone
                                                      (972) 692-8334 – Facsimile

                                                      Attorneys for Appellee
                                                      Dallas Independent School District




APPELLEE DALLAS INDEPENDENT SCHOOL DISTRICT’S
AGREED MOTION TO EXTEND TIME TO FILE ITS APPELLEE’S BRIEF                             PAGE 4
                          CERTIFICATE OF CONFERENCE
       I, the undersigned attorney, hereby certify to the Court that I conferred with

counsel for Appellant Jacqueline Lovelace regarding this Motion on June 4, 2018,

and Appellant’s counsel has indicated that he consents to the requested nineteen

(19) day extension.

                                                      /s/ Oleg V. Nudelman
                                                      OLEG V. NUDELMAN




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the

foregoing Motion has been served upon Appellant’s counsel of record, listed

below, in accordance with the Texas Rules of Appellate Procedure on this 4th day

of June, 2018.

       Brian P. Sanford
       David B. Norris
       THE SANFORD FIRM
       1910 Pacific Ave., Suite 15400
       Dallas, Texas 75201
       bsanford@sanfordfirm.com
       dnorris@sanfordfirm.com


                                                            /s/ Oleg V. Nudelman
                                                            OLEG V. NUDELMAN




APPELLEE DALLAS INDEPENDENT SCHOOL DISTRICT’S
AGREED MOTION TO EXTEND TIME TO FILE ITS APPELLEE’S BRIEF                          PAGE 5